Citation Nr: 1509879	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-12 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for a low back disorder, to include as secondary to service-connected right knee disability, and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for depression, to include as secondary to service-connected disabilities, and, if so, whether service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) is warranted.  

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee, to include restoration of a 20 percent rating as of March 1, 2012.  

4.  Entitlement to a rating in excess of 10 percent for bursitis and retropatellar pain syndrome of the left knee, to include restoration of a 20 percent rating as of March 1, 2012.

5.  Entitlement to a rating in excess of 10 percent for postoperative traumatic arthritis of the left thumb, to include restoration of a 20 percent rating as of March 1, 2012.

6.  Entitlement to total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to October 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  November 2010, July 2011, December 2011, and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board recognizes that the Veteran has claimed entitlement to service connection for depression, which was previously denied in a September 2008 rating decision; however, the record shows multiple psychiatric diagnoses in addition to depression, to include PTSD, obsessive compulsive disorder, adjustment disorder, and dysthymia.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability . . . [and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2012).

However, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence. 
See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id. 

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for depression.  Furthermore, as service connection for PTSD has been previously denied in a January 1998 rating decision and the Veteran has not filed an application to reopen such claim, it is separate and distinct from the matter on appeal.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim for service connection for depression has been received, the Board has recharacterized his claim pursuant to Brokowski, Robinson, and Clemons more broadly as entitlement to service connection for an acquired psychiatric disorder other than PTSD.

The Board notes that the Veteran has requested a Board video-conference hearing before a Veterans Law Judge in connection with his appeal.  As such, he was informed in a September 2014 letter that his requested Board hearing had been scheduled for November 2014.  However, based on a request by his representative, he was informed in a subsequent September 2014 letter that this Board hearing was scheduled for December 2014.  In a statement received in November 2014, the Veteran withdrew his request for a Board hearing.  38 C.F.R. §§ 20.702(e); 20.704(e) (2014).

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.  

The Board's decisions with respect to the matter of whether new and material evidence has been received to reopen claims for service connection for a low back disorder and depression are set forth below.  The reopened claims for service connection and the remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
  


FINDINGS OF FACT

1.  In a final December 1996 rating decision, to which the Veteran was notified shortly thereafter, service connection for a back condition, to include as secondary to a right knee disability, was denied. 

2.  A final January 2009 Board decision reopened and denied the Veteran's claim for service connection for a low back disorder.

3.  Evidence associated with the record since the January 2009 Board decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disorder.  

4.  In a final September 2008 rating decision, to which the Veteran was notified shortly thereafter, service connection for depression, to include as secondary to a back condition, was denied.  

5.  Evidence associated with the record since the September 2008 rating decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for depression.  


CONCLUSIONS OF LAW

1.  The December 1996 rating decision that denied the Veteran's claim for service connection for a back condition is final.  38 U.S.C.A. 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996) [2014]. 

2.  The January 2009 Board decision that denied the Veteran's claim for service connection for a low back disorder is final.  38 U.S.C.A. 7104(b) (West 2002)  [(West 2014)]; 38 C.F.R. § 20.1100 (2008) [2014]. 

3.  New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  The September 2008 rating decision that denied the Veteran's claim for service connection for depression is final.  38 U.S.C.A. 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [2014]. 

5.  New and material evidence has been received to reopen the previously denied claim for entitlement to service connection for depression.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decisions to reopen the Veteran's claims of entitlement to service connection for a low back disorder and depression are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues are deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if 
an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for a back condition, to include as secondary to service-connected right knee disability, was originally denied in a December 1996 rating decision.  At the time of this decision, the RO considered the Veteran's service treatment records, some of which reflect treatment for back pain; VA outpatient treatment reports dated in 1996 reflecting treatment for back pain; and reports from an October 1996 VA examination that included an opinion by the examiner that it was unlikely that the Veteran's back disability was related to his service-connected right knee disability.  Ultimately, the RO denied service connection for a back condition on the basis that the evidence did not show that the condition was related to the service-connected right knee disability and that there was no evidence of a back disability during service.  

Shortly after this decision was promulgated in December 1996, the Veteran was advised of the decision and his appellate rights.  He did not file a notice of disagreement with this decision and no new and material evidence was received within the applicable appellate period following the December 1996 rating decision.  Therefore, such is final.  38 U.S.C.A. 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996) [2014].

Thereafter, a January 2009 Board decision found that new and material evidence had been received to reopen the Veteran's claim for service connection for a low back disorder, but denied the reopened claim on the merits.  While the characterization of the issue reflected consideration of whether the Veteran's lower back disorder was secondary to his service-connected right knee disability, the Findings of Fact, Conclusions of Law, and Order did not reflect that this decision specifically denied service connection for a low back disability as secondary to service connected disability.  Evidence then of record, in addition to the STRs which were previously of record, included an August 2005 chiropractor's statement indicating that the Veteran had a back disability that was aggravated by an in-service injury; additional VA clinical records, to include reports from a June 2006 VA examination; and an April 2008 medical opinion from a VA physician indicating that the Veteran's back problems more than likely developed in service.  While not cited or addressed in the January 2009 Board decision, two October 2008 opinions, received at the RO in November 2008, from physicians linked a back disability to the service-connected right knee disability.  As such, it is not clear that the January 2009 Board decision considered such evidence as it may not have been forwarded to the Board prior to the issuance of the decision.

While the Board determined that new and material evidence had been received, the claim was denied on the merits on the based on a finding that a negative opinion addressing the relationship between service and a back disability to be more probative value than the positive opinions in this regard and that the Veteran's statements relating a back disability to service were not be probative, given the lack of such complaints for many years after service.  As the Veteran did not appeal the January 2009 Board decision, it is final. 38 U.S.C.A. 7104(b) (West 2002)  [(West 2014)]; 38 C.F.R. § 20.1100 (2008) [2014].  This is the most recent final decision denying the claim for service connection for a low back disorder on any basis.  

With respect to depression, the original denial of this claim was by way of a September 2008 rating decision that denied a claim for service connection for depression, to include as secondary to a back disability.  The evidence then of record included the STRs and VA clinical records dated through April 2008, which included complaints of depression, and a September 1997 evaluation by a private psychologist diagnosing the Veteran with conditions, to include PTSD that was felt to be "severe because he was medically retired from the military;" pain disorder due to depression and physical disabilities, to include in the hands and knees; and obsessive compulsive disorder, as it was noted that the Veteran was "[o]bsessed with remaining in the military."  The examiner found that the Veteran was "suffering from issues related to having to retire medically from the military" and to be "unable to find a way to reduce the stress that goes all the way back to Vietnam."  The Board parenthetically notes that the Veteran's official service department records do not document service in Vietnam.  

In denying the claim for service connection for depression, the RO noted that, because service connection had not been established for a back disability, service connection for depression as secondary to a back disability could not be granted.  The RO also noted that the STRs were silent for depression and that there was no medical evidence that showed that depression was clinically diagnosed or found to be due to a service-connected disability, or that the condition began in, was caused by, or was aggravated by military service.  

Shortly after this decision was promulgated in September 2008, the Veteran was advised of the decision and his appellate rights.  He did not file a notice of disagreement with this decision and no new and material evidence was received within the applicable appellate period following the September 2008 rating decision.  Therefore, such is final.  38 U.S.C.A. 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [2014].  This is the only final decision addressing the claim for service connection for depression on any basis.  

The evidence received since the January 2009 Board decision and September 2008 rating decision includes an August 2011 statement from a private physician linking the Veteran's back disability to service; June 2012 and November 2012 statements from physicians linking the Veteran's back disability to his service-connected right knee disability and his psychiatric problems to service-connected disabilities; and a June 2013 statement from a private psychologist linking the Veteran's depression to his "physical condition while on active duty service in the military."   

While the RO in its March 2012 and May 2013 statements of the case implicitly reopened the claims for a low back disorder and depression, respectively, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 to address the question of whether new and material evidence has been received to reopen the claims for service connection for such disorders regardless of these determinations by the RO.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In short, the Board finds that clinical options received since the final adjudications at issue linking a low back disorder to service and/ or a service-connected disability, and depression to service-connected/or incurred disabilities, while not conclusive as to the matters, raises a reasonable probability of substantiating the claims for service connection for a low back disorder and depression.  Therefore, the Board finds that new and material evidence has been received to reopen the claims for service connection for a low back disorder and depression.  38 C.F.R. § 3.156(a); Shade, supra.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened; the appeal with respect to  this disability is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for depression is reopened; the appeal with respect to  this disability is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the reopened claims for service connection for low back and acquired psychiatric disorders and the claims for increased ratings and TDIU on appeal so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

First with respect to a low back disorder, the VA examination addressing this disability in March 2012 did not specifically address whether the Veteran's low back disability has been aggravated by his service-connected right knee disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Therefore, the clinician who completed this opinion will be asked below to complete an addendum opinion as to whether any low back disorder has been aggravated, to include as due to an altered gait pattern, by the Veteran's service-connected right and/or left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes.).  

Similarly, the opinion following the April 2013 VA examination addressing the claim for service connection for an acquired psychiatric disorder did not specifically address whether such disorder had been aggravated by service-connected disability.  Therefore, the psychologist who completed this opinion will be asked below to complete an addendum opinion as to whether the Veteran's acquired psychiatric disorder has been aggravated by service-connected disability.  Barr, supra 
 
Also with respect to the claims for service connection for low back and acquired psychiatric disorders, pertinent evidence in the form of June 2012 and November 2012 statements from physicians linking the Veteran's back disorder to his service-connected right knee disability were received after the March 2012 statement of the case, and a June 2013 statement from a private psychologist linking the Veteran's depression physical condition incurred while on active duty was received after the May 2013 statement of the case.  The Veteran has not waived AOJ consideration of such evidence and, therefore, such evidence should be considered in the readjudication of such claims.      

With respect to the claims for increased ratings on appeal, in a statement received in February 2012, the Veteran expressed disagreement with the December 2011 determination by the RO that his degenerative joint disease of the right knee, bursitis and retropatellar pain syndrome of the left knee, and postoperative traumatic arthritis of the left thumb had improved so as to warrant a reduction in the ratings from these disabilities from 20 to 10 percent, effective March 1, 2012, and he requested that he be provided an examination by a different examiner than the clinician who conducted the examinations used as a basis for the reduction of these ratings.  

However, the July 2012 statement of the case did not address the propriety of the reduction from 20 to 10 percent for each of these disabilities.  A statement of the case must be complete enough to allow the appellant to present adequate argument before the Board.  38 C.F.R. § 19.29.  In this case, the July 2012 statement of the case is inadequate for this purpose; as such, and to the extent any of these reductions are continued following the development requested below, a supplemental statement of the case that includes a full discussion with regard to the propriety of the reduction from 20 to 10 percent for the service-connected bilateral knee and left thumb disabilities is necessary.    

Aside from the propriety of the reductions, the Veteran has also expressed disagreement with the currently assigned 10 percent evaluations for his service-connected bilateral knee and left thumb disabilities.  In this regard, he was last afforded VA examinations addressing the severity of these disabilities in February 2011 and November 2011.  Given the length of time since the Veteran was last afforded a VA examination to assess the severity of the service-connected disabilities at issue, and the Veteran's assertions that the severity of these disabilities is not adequately reflected by the 2011 VA examinations (see July 2012 substantive appeal), the Board finds that VA examinations to assess the current nature and severity of his service-connected bilateral knee and left thumb disabilities are necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Finally with respect to the claim for TDIU, as the adjudication of this claim could be impacted by a favorable resolution of any of the claims that have been remanded, the adjudication of this claim must be deferred at this time.  Harris v Derwinski, 1 Vet. App. 80 (1991).  In addition, the examiners who conduct the examinations assessing the severity of the service connected bilateral knee and left thumb disabilities will be requested herein to obtain opinions as to the functional impairment caused by the service connected bilateral knee and left thumb disabilities, information which will be of assistance in adjudicating the claim for TDIU. 

Accordingly, the case is REMANDED for the following action:

1.  Return the electronic (Virtual VA/VBMS) files to the to the VA examiner who rendered the March 2012 opinion addressing the claim for service connection for a low back disorder.  The electronic files and a copy of this Remand must be made available to the examiner.  If the March 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed low back disorder is aggravated (permanently increased in severity) by service-connected right and/or left knee disabilities.  

If the opinion is that any such low back disorder is aggravated by a service-connected knee disability, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation.

The opinion should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner must state in the opinion that the electronic files and Remand have been reviewed.

2.  Return the claims file to the VA examiner who rendered the April 2013 opinion addressing the claim for service connection for an acquired psychiatric disorder.  The electronic files and a copy of this Remand must be made available to the examiner.  If the April 2013 VA examiner is not available, the claims file should be provided to an appropriate mental health professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed acquired psychiatric disorder is aggravated (permanently increased in severity) by a service-connected disability, either alone or in combination.  In this regard, the Veteran is service-connected for bilateral thumb disabilities, bilateral knee disabilities, gastroesophageal reflux of distal esophagus, alopecia, cholecystectomy, and scars. 

If the opinion is that any such disability is aggravated by  service-connected disability, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation.

The opinion should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner must state in the opinion  that the electronic files and Remand have been reviewed.

3.  The Veteran should be scheduled for VA examinations, to the extent possible by a clinician(s) who has not previously examined him, to determine the severity of his service-connected bilateral knee and left thumb disabilities.  Prior to the examination, the electronic files and a copy of this Remand must be made available to each examiner.  All indicated tests and studies, to include range of motion testing, are to be performed.  The examiner(s) should identify the current nature and severity of all manifestations of the Veteran's service-connected bilateral knee and left thumb disabilities.  Assessments of the functional impact of the service-connected bilateral knee and left thumb disabilities on ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age, should be rendered. 

All findings and opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

4.  Following completion of the foregoing, the claims that have been remanded should be readjudicated by the AOJ.  To the extent such is unfavorable to the Veteran, furnish the Veteran and his representative a supplemental statement of the case that addresses all pertinent evidence (to include the June 2012 and November 2012 statements from physicians linking the Veteran's low back disorder to his service-connected right knee disability and the June 2013 statement from a private psychologist linking the Veteran's depression to physical condition incurred while on active duty), laws, and regulations relevant to the claims that have been remanded.  

The supplemental statement of the case that addresses should (to the extent any reduction is continued) specifically include the governing law and regulations related to the propriety of the rating reductions from 20 to 10 percent for degenerative joint disease of the right knee, bursitis and retropatellar pain syndrome of the left knee, and postoperative traumatic arthritis of the left thumb.  In this regard, the RO must consider: (a) Whether the evidence of record prior to the reductions reflected an actual change in the severity of the service connected knee or left thumb disabilities representing material improvement in the Veteran's physical condition; (d) Whether any improvement shown actually reflects sustained improvement in the Veteran's ability to function under the ordinary conditions of life and work; and (c) Whether the examination reports reflecting any such change in disability are sufficiently thorough to enable such determinations.  

The Veteran and his representative must then be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


